Citation Nr: 0018441	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  94-25 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the amount of $2,508.00, to include the 
issue of whether waiver of recovery is precluded by bad 
faith.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran had active service from August 1942 to November 
1945 and from April 1947 to February 1964.  The appellant is 
the widow of the veteran.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 decision of the 
Committee on Waivers and Compromises (Committee) of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Committee found that the 
appellant's actions leading to the creation of the 
overpayment constituted bad faith, thereby precluding further 
consideration of waiver of recovery of the debt under the 
principle of equity and good conscience.

In October 1998, the Board remanded this case to the RO for 
adjudication the appellant's claim concerning the amount and 
propriety of the creation of the overpayment.  This issue is 
inextricably intertwined with the issue on appeal because 
adjudication of the issue of the amount of the debt may 
affect the merits and outcome of an adjudication of the 
waiver issue.  Denial of a waiver presupposes the propriety 
of the creation of the overpayment in the first instance.  
Cf. Narron v. West, 13 Vet. App. 223 (1999); see also Parker 
v. Brown, 7 Vet. App. 116 (1994) (finding that a claim is 
intertwined only if the RO would have to reexamine the merits 
of any denied claim which is pending on appeal before the 
Board).  The appellant was informed in the remand that, if 
the determination as to the amount and propriety of the debt 
was adverse to her, she would have to file a notice of 
disagreement and substantive appeal to secure appellate 
review of that issue.

In May 1999, the RO determined that the amount of the 
overpayment was proper.  The appellant was notified of the 
decision and of her appellate rights.  She did not appeal.  
38 U.S.C.A. § 7105(a), (d) (West 1991) ("Appellate review 
will be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case is 
furnished . . . ."); 38 C.F.R. §§ 20.101, 20.200 (1999); see 
also Bernard v. Brown, 4 Vet. App. 384, 390 (1993) 
(38 U.S.C.A. § 7105 establishes a series of very specific, 
sequential, procedural steps that must be carried out by a 
claimant and the RO before a claimant may secure appellate 
review by the Board.); see also Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996).  Accordingly, this claim is not currently before the 
Board on appeal. 


FINDINGS OF FACT

1.  The appellant was awarded VA death pension benefits in 
1971.

2.  The appellant received interest income in 1990.  She 
failed to report this income to VA despite numerous and 
specific instructions sent to her.

3.  In October 1993, the appellant's death pension benefits 
were terminated, effective from January 1, 1991.  This action 
resulted in an overpayment of $2,508.00.

4.  The overpayment in the amount of $2,508.00 was created by 
the appellant's willful failure to report her interest 
income, despite her knowledge that she was required to do so 
and that an overpayment would likely result from her failure 
to report the income.


CONCLUSION OF LAW

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the amount of $2,508.00 is precluded by 
the appellant's bad faith.  38 U.S.C.A. § 5302(c) (West 
1991); 38 C.F.R. §§ 1.965(b), 3.660(a)(1) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The RO originally awarded the appellant death pension 
benefits in March 1972, effective January 1, 1971.  In an 
August 1971 letter, she was notified that in completing her 
Statement of Income and Net Worth she should report all 
income from all sources and that current, correct and 
complete income information was a requirement for entitlement 
to pension benefits.  

The appellant completed numerous Statements of Income and Net 
Worth and Eligibility Verification Reports (EVRs) over the 
years, which asked that she report income from numerous 
sources, including from dividends and interest.  Her benefits 
were suspended in 1974 due to incomplete reporting of income.  
In 1976, she was asked to provide additional information due 
to rental income she received.

The appellant specifically denied receiving any income from 
dividends and interest in her November 1990 EVR.  She also 
reported having no cash or bank accounts.  In a November 1991 
EVR, she again reported no income from dividends and interest 
and having $63.00 in cash or bank accounts.  Consistent 
information was provided in December 1992, with $182.00 in 
cash or bank accounts.  

In December 1990 and December 1991 letters, VA advised the 
appellant of the amount of income upon which her benefits 
were based ($6,144.00 from Social Security and no income from 
any other sources), and that she should notify VA immediately 
of any change in her income or net worth.  In a January 1993 
letter, she was also provided a VA Form 8767, which stated 
that the rate of pension depends upon the amount of family 
income, that she should notify VA immediately if there was 
any change of income or net worth, and that when reporting 
income the total amount and source of all income received 
should be reported.

In response to an April 2, 1993, letter from the RO, the 
appellant submitted a corrected EVR for 1990 to the RO which 
showed interest income received in the amount of $3,315.00 
and $30,000.00 in cash, bank accounts, etc.

The RO notified the appellant in September 1993 that it 
proposed to terminate her death pension benefits effective 
from January 1, 1991, based upon information showing that she 
received interest income from Pioneer Savings Bank in 1990 in 
the amount of $3,315.00.  She was provided 60 days to submit 
evidence in rebuttal.

The appellant submitted a claim for waiver of the overpayment 
to the RO in September 1993.  In support of her claim, she 
stated that the income she acquired in 1990 did not belong to 
her.  Rather, it was money she invested for her sons and she 
returned that income to them.  The money was reportedly in 
joint accounts with her son and she did not have access to 
the interest income.  She was merely the caretaker of their 
funds.  She also stated that she was not aware that she had 
to report interest or dividend income and that she was told 
that her pension would never increase or decrease.  She 
requested consideration of her low income and the current 
cost of living.  At a personal hearing at the RO in September 
1994, she further stated that the money was in a CD account.  
She also stated that it was "In trust."  

An October 1993 statement from Great Western Bank (formerly 
Pioneer Savings Bank) indicated that the appellant had four 
accounts that she set up as individual trust accounts for her 
sons.  The bank further noted that she received interest in 
the amount of $2,924.39 in 1990.

In a statement received at the RO in October 1993, the 
appellant's son reported that he gave her approximately 
$25,000.00 in 1989 and the she repaid the full amount to him 
from 1990 to 1993.

In October 1993, the appellant's benefits were terminated 
because of unreported interest income, effective from January 
1, 1991.  This action resulted in an overpayment of 
$2,508.00. 


II.  Legal analysis

An appellant who is receiving pension must notify VA of any 
material change or expected change in income that would 
affect entitlement to receive, or the rate, of the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that she will begin to receive additional 
income.  38 C.F.R. § 3.660(a)(1) (1999).

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  
Waiver of repayment of an indebtedness is statutorily 
precluded if there is any indication of fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the person having an interest in obtaining a waiver.  
38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.965(b) 
(1999).  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994)(citing 38 C.F.R. § 1.965). 

"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b) (1999); see 
Richards v. Brown, 9 Vet. App. 255 (1998). 

Turning to the facts of this case, much of the evidence of 
record suggests that the appellant's failure to report her 
interest income was not mere inadvertence.  Several letters 
from the RO sent to the appellant shortly after receipt of 
the income explained with particularity that she had a duty 
to report any changes in income.  She had also been in 
receipt of pension benefits for nearly 20 years and was aware 
of the income reporting requirements.  In previous years, she 
had to provide detailed information about her income, 
including rental income.  Nevertheless, she did not report 
her interest income to VA upon receipt in 1990.  This income 
had been specifically requested in her EVR.  Thus, she was 
well aware of her obligation to report all sources of income 
fully and of the relationship between her income and her VA 
pension entitlement, yet she did not report the income and 
continued to accept VA pension payments to which she knew she 
was not entitled.  This constitutes more than a non-willful 
act or mere inadvertence.  

In view of the foregoing, the Board does not find the 
appellant's statement that she was unaware of the reporting 
requirements to be credible.  She knew she had to report her 
interest income and knew the consequences of failing to 
report it.  Her failure to report this income was the direct 
cause of the overpayment of VA benefits, and represents a 
willful intention on her part to seek an unfair advantage.  
Therefore, waiver of the debt of $2,508.00 is precluded by 
law, regardless of the appellant's current financial status 
or any of the other elements of the standard of equity and 
good conscience to which she refers.  See 38 U.S.C.A. § 
5302(a) (West 1991); 38 C.F.R. §§ 1.962, 1.963(a), 1.965 
(1999) (directing that considerations of equity and good 
conscience are inapposite where fraud, misrepresentation or 
bad faith is found).


ORDER

Entitlement to waiver of recovery of the overpayment of death 
pension benefits in the amount of $2,508.00 is denied.


		
	J. SHERMAN ROBERTS
Member, Board of Veterans' Appeals


 

